RESOLUCIÓN
A la segunda solicitud de auxilio de jurisdicción de los peticionarios, no ha lugar.

Notifíquese por la vía telefónica y ordinaria.

*616Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo. El Juez Asociado Señor Negrón García emitió un voto disidente, al que se unió el Juez Asociado Señor Fuster Berlingeri. La Juez Asociada Señora Naveira de Rodón, en auxilio de la jurisdicción de este Tribunal, proveería el remedio solicitado por los peticionarios para que no se tornare académico el trámite de inscripción del Partido Acción Civil.
(.Fdo.) Carmen E. Cruz Rivera

Subsecretaría del Tribunal Supremo

— O —